SALCINES, Judge.
Richard Arlen Leppert a/k/a Richard A. Leppert, Jr., a/k/a Richard A. Leppert, II, *609has appealed the revocation of his community control in trial court case numbers 98-3929-CF, 98-4052-CF, 99-16-CF, and 99-17-CF. The public defender filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), questioning whether the trial court erred in revoking Leppert’s community control and in imposing the sentences thereon. In a pro se supplemental brief Leppert also challenges his sentences.
We hold that the trial court did not abuse its discretion when it revoked Leppert’s community control. See Brown v. State, 813 So.2d 202, 203 (Fla. 2d DCA 2002). The sentences orally announced by the trial court are legal; however, the written sentences in cases 98-3929-CF, 98-4052-CF, and 99-16-CF do not comport with the oral pronouncements and must be remanded for correction of scrivener’s errors. See Allison v. State, 825 So.2d 504, 504 (Fla. 2d DCA 2002). Accordingly, we affirm the convictions, affirm the sentence imposed in case 99-17-CF; and remand the sentences in cases 98-3929-CF, 98-4052-CF, and 99-16-CF for correction of scrivener’s errors.
Affirmed and remanded.
ALTENBERND, C.J., and KELLY, J., Concur.